Case 2:15-cv-00430-NJB Document 42-1 Filed 12/20/18 Page 1of1

DOCKET NO: 467460
PAGE 1 of 1

Monday, December 10, 2018

COURT MET THIS DAY AND PURSUANT TO ADJOURNMENT, PRESENT
AND PRESIDING, HIS HONOR, AUGUST J. HAND, JUDGE DIVISION "B"; MARY
SMITH AND JERRY SMITH, ASSISTANT DISTRICT ATTORNEYS, AND
RANDALL C. SMITH, SHERIFF AND MELISSA R. HENRY, CLERK OF COURT.
(Bailiff, Robert Jones and Court Reporter, Laura Chabreck)

467460 STATE OF LOUISIANA
VS
PATRICK WARREN MATTHEWS

The defendant being present in open Court attended by his Counsel, Justin Caine
Harrell and this matter being on assignment for Resentencing, after review of record and
all motions filed and arugment by the State and Defense, Court ordered for the sentence
as to Count 1 from February 12, 2010 be vacated and set aside. Further, Court
resentenced the defendant as to Count 1 and having been found to be a second felony
offender pursuant to Article 15:529.1, Court at this time sentences him to serve a period
of TWENTY (20) YEARS to be served without benefit of probation, parole or
suspension at hard labor with the Department of Public Safety and Corrections of the
State of Louisiana. The defendant is parole eligible when available.

Further, Court ordered for the sentence imposed herein is to run concurrently with
the sentence imposed under Counts 2 and 3.

 

22ND JUDICIAL DISTRICT COURT
ST. TAMMANY PARISH, LOUISIANA
